DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, a method of releasing a clasp of a valve repair device, claims 12-24 in the reply filed on November 30, 2020 is acknowledged. Applicant has also elected the coaption element (510) in Figs. 140-143 and the lock/closing element (500) in Figs. 140-143.
Claims 1-11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the inner arm portion" and “the outer arm portion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inner arm portion" and “the outer arm portion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 (upon which both claims 15 and 16 depend) recites “a moveable arm” and “a fixed arm” as well as “an inner paddle portion” and “and outer paddle portion”. It is unclear from the claims whether the recited “inner arm portion” and “outer arm portion” found in claims 15 and 16 are intending to recite new features not previously claimed, refer back to the fixed arm, the moveable arm, the inner paddle portion, or the outer paddle portion. For the purposes of examination, examiner is interpreting "the inner arm portion" as “the inner paddle portion” and “the outer arm portion” as “the outer paddle portion”. This interpretation is in line with the drawings and disclosure of the specification. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-22 and 24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Raschdorf, Jr., et al. (US PG Pub 2009/0163934).
Regarding claim 12, Raschdorf teaches a method of releasing a clasp (16 in combination with the inner concave surface 50 of arm 18) of a valve repair device (14) from tissue of a valve of a patient (See paragraph [0155]) comprising: applying tension to a movable arm (16) of the clasp in a retraction direction (sutures 90 exert tension on arm 16 of clap in a direction toward the proximal end of the delivery device) – see paragraph [0154); wherein a fixed arm of the clasp (concave inner surface of 50) is attached to an inner paddle portion (18) of a paddle of the valve repair device; wherein the inner paddle portion is connected to an outer paddle portion (68) of the paddle of the valve repair device; and wherein pulling the moveable arm of the clasp flexes the inner paddle portion (tension is applied to hold moveable arms 16 in the retraction direction and while the actuation rod 64 aids in flexing and rotating the inner paddle portions (concave portions 50) to allow the moveable arm to move in the retraction direction and thereby release the clasp from the valve tissue. (It is noted that all of the structures are connected to one another and that Raschdorf teaches it is “desirable to provide some mobility or flexibility in distal element 18 and/or proximal elements 16” and discloses making the elements from a flexible resilient metal or polymer (See paragraph [0148]). Raschdorf teaches elements 16 are released and close the device to capture tissue and also states “at anytime, the proximal elements 16 may be raised and the distal elements adjusted to reposition the fixation device”. Thus Raschdorf explicitly teaches releasing the tissue of a valve after it has been captured which is sufficient to meet the current claims. 
Regarding claim 13, Raschdorf teaches the method of claim 12 above further teaches wherein the tension is applied to the movable arm by a suture (90) that extends from a catheter (86) and is releasably connected to the moveable arm (See Figs. 10A, 11A; paragraphs [0149], [0151], and [0158]).
Regarding claim 14, Raschdorf teaches the method of claim 12 above further teaches the tension is applied to the moveable arm in the retraction direction when the valve repair device is in a closed position (As stated in paragraph [0155], “at anytime, the proximal elements 16 may be raised and the distal elements adjusted to reposition the fixation device”. Thus Raschdorf teaches the tension is applied when the device is in a closed position.
Regarding claim 15, Raschdorf teaches the method of claim 12 above further teaches the flexing of the inner arm1 (paddle) portion (18) forces the outer arm (paddle) portion (68) outward in an opening direction. As the inner arm portion 18 rotates away from the centerline of the device, the outer paddle (68) is also forced outwardly (See Figs. 10A, 10B, 11A, and 11B). Note that both the inner paddle portion 18 and the outer paddle portion (68) extend outwardly as the device is opened.
Regarding claim 16, Raschdorf teaches the method of claim 12 above further teaches the flexing of the inner arm2 (paddle) portion causes the outer arm (paddle) portion to pivot outward. As the inner arm portion 18 rotates away from the centerline of the device, the outer paddle (68) pivots outwardly (See Figs. 10A, 10B, 11A, and 11B). 
Regarding claim 17, Raschdorf teaches the method of claim 16 above and further teaches wherein movement of the outer paddle portions (68) in the opening direction relieves a pinching force on the tissue by the paddle (18 in combination with 68) and a coaption element (19) of the valve repair device. It is noted that in the closed position as seen in Fig. 15, the paddles (18 and 68 on each side) provide a pinching force toward the center of the device (where 19 is located) thus, the valve is pinched between the paddles and the coaption device (19). Raschdorf also teaches that the device may be reopened from the state seen in Fig. 15 back to the open state seen in Figs. 13B and 11A in order to reposition the device (See paragraph [0155]) Thus, when the device is reopened to be readjusted, the outer paddle portions will move in the opening direction (away from the center line of the device) and relieve the pinching force on the tissue. 
Regarding claim 18, Raschdorf teaches the method of claim 12 above and further teaches opening the paddle (18 and 68) relative to a coaption element (19) of the valve repair device. It is noted that in the closed position as seen in Fig. 15, the paddles (18 and 68 on each side) provide a pinching force toward the center of the device (where 19 is located) thus, the valve is pinched between the paddles and the coaption device (19). Raschdorf also teaches that the device may be reopened from the state seen in Fig. 15 back to the open state seen in Figs. 13B and 11A in order to reposition the device (See paragraph [0155]) Thus, when the device is reopened to be readjusted, the outer paddle portions will move in the opening direction (away from the center line of the device) and relieve the pinching force on the tissue. 
Regarding claim 19, Raschdorf teaches the method of claim 12 above and further teaches the retraction direction (back along the centerline of the device and up through the catheter) is along a coaption element (19) of the valve repair device that contacts the tissue. (As seen in Figs. 3A-3B, the leaflets touch the center of the device 17 which is the same feature as 19).
Regarding claim 20, Raschdorf teaches the method of claim 12 above and further teaches two clasps simultaneously release tissue of two valve leaflets. As seen in Figs. 11-16, there is a clasp on either side of the device. Additionally, Raschdorf states that the tensioning line (90) which applies tension to the moveable arms of the clasps (16) is preferably one continuous suture which is threaded through the both clasps 16 (See paragraph [0158]). Thus when the device is re-opened for repositioning (but still attached to the tension lines 90 as seen in Fig. 15), both clasps will release the tissue of the valve leaflets simultaneously since both clasps receive tension from the same continuous suture (90).
Regarding claim 21, Raschdorf teaches the method of claim 12 above and further teaches two clasps separately release tissue of two valve leaflets. As seen in Figs. 11-16, there is a clasp on either side of the device. Additionally, Raschdorf states that the tensioning line (90) which applies tension to the moveable arms of each of the clasps (16) can be separate lines and thus the clasps can be released separately. (See paragraph [0151]).
Regarding claim 22, Raschdorf teaches the method of claim 12 above and further teaches the inner paddle is connected to the outer paddle by a flexible joint (pivot pin 76 creates a flexible joint between inner paddle 18 and outer paddle 68). (See Figs. 10-16; paragraph [0154]).
Regarding claim 24, Raschdorf teaches the method of claim 12 above and further teaches the inner paddle and the outer paddle are made from a flexible mesh material. (See paragraph [0161] which states the inner paddle (18) and the outer paddle (68) may also include a mesh material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Raschdorf, Jr., et al. (US PG Pub 2009/0163934).
Regarding claim 23, Raschdorf teaches the method of claim 12 above but does not explicitly teach the inner paddle portion and the outer paddle portion are integrally formed. It would have been obvious to one having ordinary skill in the art at the time the invention filed to have the inner paddle portion and the outer paddle portion be integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Additionally, In re Larson 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) states "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See also MPEP §2144.04(V)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of U.S. Patent No. 10,905,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘553 patent requires:
a method of releasing a clasp of a valve repair device from tissue of a valve of a patient comprising: applying tension to movable arm of the clasp in a retraction direction; wherein a fixed arm of the clasp is attached to a paddle of the valve repair device; and wherein pulling the moveable arm of the clasp stretches the moveable arm to move barbs of the moveable arm in the retraction direction and thereby release the barbs from the valve tissue.
Claims of Instant Application 16/169911
Corresponding Claims of Patent No. 10,905,553
12, 13, and 15-17
12, 13, and 18
14
19
18
20
19
21
20
22
21
23
22
15
23
16
24
17

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays 9:30-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
    

    
        1 See 112 rejections above regarding “inner arm portion” “outer arm portion” and the interpretation of the claims for the purposes of examination.
        2 See footnote 1 above.